             Case 2:17-cv-00094-RAJ Document 458 Filed 02/26/21 Page 1 of 2




1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
9
     ABDIQAFAR WAGAFE, et al., on behalf of
10   themselves and others similarly situated,
11                 Plaintiffs,                          Case No. 2:17-cv-00094-RAJ
12          v.                                          ORDER GRANTING MOTION
                                                        TO RECONSIDER
13
     DONALD TRUMP, President of the United
14   States, et al.,
15                 Defendants.
16
17
            This matter comes before the Court on Defendants’ Motion to Reconsider (Dkt.
18
     # 454) and Defendants’ corresponding motion to seal (Dkt. # 455).
19
            As an initial matter, the Court GRANTS Defendants’ motion to seal (Dkt. # 455),
20
     finding good cause and finding compliance with the Local Rules.
21
            Motions for reconsideration are “disfavored” and “ordinarily den[ied]” absent a
22
     showing of “manifest error in the prior ruling or a showing of new facts or legal authority
23
     which could not have been brought to [the Court’s] attention earlier with reasonable
24
     diligence.” Local Rules W.D. Wash. LCR 7(h)(1). Defendants ask the Court to
25
     reconsider its previous in camera review order. Dkt. # 454 at 4. Specifically, they ask
26
     the Court “to reconsider portions of [its] order overruling certain redactions.” Id.
27
28   ORDER – 1
             Case 2:17-cv-00094-RAJ Document 458 Filed 02/26/21 Page 2 of 2




1    Because the Court already explained the history and scope of its in camera review, the
2    Court need not repeat that account here. Dkt. # 451.
3           During the Court’s in camera review, for some proposed redactions, “the Court
4    could not see the information under a redaction, or a portion of a redaction, and thus
5    made ‘no ruling on’ those redactions.” Dkt. # 454 at 2. Since then, however,
6    “Defendants [have] contacted Court staff and explained how the Court could access and
7    view” that information. Id. The Court finds that this new information constitutes “new
8    facts” under Local Rule 7(h)(1) and will indeed take this opportunity to reconsider.
9           In their motion, Defendants identify specific redactions—covering a specific page
10   range of a specific file—that the Court previously overruled. Dkt. # 454 at 3 (lines 12
11   through 14); cf. Dkt. # 451-1 at 5-6. Given the new information provided to the Court,
12   they ask the Court to reconsider and to “sustain all of Defendants’ redactions on these
13   pages.” Id. Upon reconsideration, for the reasons provided in Defendants’ motion, the
14   Court GRANTS Defendants’ request. The redactions identified above, previously
15   overruled, are no longer so. They are hereby SUSTAINED. In a manner consistent with
16   this order, Defendants shall apply the Court’s ruling to its larger document production.
17          For the reasons above, the Defendants’ Motion to Reconsider (Dkt. # 454) and
18   Defendants’ corresponding motion to seal (Dkt. # 455) are GRANTED.
19
            DATED this 26th day of February, 2021.
20
21
22
                                                      A
                                                      The Honorable Richard A. Jones
23
                                                      United States District Judge
24
25
26
27
28   ORDER – 2
